



COURT OF APPEAL FOR ONTARIO

CITATION: Son v. Khan, 2019 ONCA 100

DATE: 20190208

DOCKET: C65694

Hourigan, Miller and Paciocco JJ.A.

BETWEEN

Young-Hew Son and Young Son

Plaintiffs (Respondent in Appeal)

and

Daud Ahmad Khan, Fawad Khan and Ishaq Ahmad Khan

Defendants (Appellants)

Fawad Khan and Daud Khan, appearing in person

Sang Joon Bae, for the respondents

Heard: February 8, 2019

On appeal from the order of Justice Silja S. Seppi of the
    Superior Court of Justice, dated June 26, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The appellants appeal the order of the motion judge, which among other
    things, made an order under s. 140 of the
Courts of Justice Act
declaring the appellants to be vexatious litigants.

[2]

Mr. Fawad Khan made submissions on behalf of all of the appellants. He
    persuaded us that the motion judge erred in referring to 20 motions since the
    order of Price J. dated December 6, 2016, when the number is actually seven.
    However, this is not a palpable and overriding error.

[3]

Mr. Khan has not persuaded us that the motion judge otherwise erred.
    There was a clear evidentiary record supportive of her conclusion that the
    appellants are vexatious litigants, including the findings of Price J. and Kurz
    J. We see no error in her analysis or conclusion.

[4]

The appeal is dismissed. The appellants shall pay costs of the appeal to
    the respondent in the all-inclusive sum of $2,800.00. Order to go as endorsed
    by me.


